Exhibit 10.36

July 31, 2006

David “Skip” Prichard

Ann Arbor, Michigan 48108

 

Re: Employment Terms

Dear Skip:

This Agreement is being provided to you because you are a key employee who
performs highly specialized and unique duties that are critical to ProQuest
Information & Learning Company. Capitalized terms set forth in this letter are
defined in Exhibit A.

 

1. Term

The term (the “Term”) of this Agreement shall commence on the date of this
letter and end on the Termination Date; provided, however, should a Change of
Control of the Company, a Sale of the ProQuest I&L Business or an Acquisition of
at Least 30% of the Company’s Outstanding Voting Stock and Board Change occur at
any time prior to the Termination Date, all provisions of this Agreement shall
apply and continue in full force and effect until all parties have discharged
their duties hereunder. Set forth as Exhibit D below is a list of the Base
Salary, Regular Salary, bonus and benefits that you shall be eligible to receive
while you are employed by ProQuest Information & Learning Company during the
Term. No provision of this Agreement shall be deemed to restrict any rights of
ProQuest Company to sell, transfer or otherwise dispose of any line of business
(including, without limitation, the ProQuest I&L Business) or any part thereof
on such terms and conditions as ProQuest Company, in its sole discretion, deems
appropriate.

 

2. Additional Restructuring Duties

In addition to fulfilling your current job responsibilities and those set forth
in Section 15 below, you agree to cooperate fully with ProQuest Company,
ProQuest Information & Learning Company and their investment bankers, attorneys,
accountants and advisors in connection with their restructuring efforts, and
with ProQuest Company, ProQuest Information & Learning Company and their lenders
as reasonably required under the Loan Agreement You agree to participate in
making management presentations to



--------------------------------------------------------------------------------

prospective buyers, play an active and positive role in fairly representing
ProQuest Company’s interests, be an advocate for ProQuest Company’s positions
and work with other employees or advisors of ProQuest Company, ProQuest
Information & Learning Company and their respective affiliates to secure their
continued loyalty to a prospective buyer. If you are offered an employment
opportunity, an equity interest or any other consideration from a prospective
buyer during the Term hereof, by signing this Agreement you agree to keep
ProQuest Company advised of your negotiations with the prospective buyer and to
accept any such offer prior to a sale only with ProQuest Company’s advance
written permission.

 

3. Restricted Stock

ProQuest Company will grant you a restricted stock award substantially the form
attached to this letter as Exhibit B on or about the earlier of December 29,
2006 or an event that entitles you to accelerated vesting of your award as
described in this Section. The number of shares subject to this award shall
equal $1,230,000 divided by the average trading price of a share of ProQuest
Company’s common stock during the ten day period immediately prior to the Grant
Date, but in no event will be greater than 205,000 shares. You shall vest in
100% of the shares subject to this restricted stock award on December 31, 2007,
provided you are then employed by ProQuest Company or ProQuest Information &
Learning Company. Vesting shall fully accelerate on the first to occur of the
following events:

 

  (a) you remain employed by ProQuest Company, ProQuest Information & Learning
Company or a subsidiary thereof on a Change of Control of the Company (other
than a PQE Asset Sale) or a Sale of the ProQuest I&L Business (including an I&L
Liquidation, but not an I&L Asset Sale);

 

  (b) ProQuest Company and ProQuest Information & Learning Company terminate
your employment without Cause;

 

  (c) you terminate employment with ProQuest Company, ProQuest Information &
Learning Company and its subsidiaries for Good Reason;

 

  (d) you become entitled to receive enhanced severance benefits under Section 5
of this Agreement; or

 

  (e) you die or suffer a Disability while employed by ProQuest Company,
ProQuest Information & Learning Company or a subsidiary thereof.

You shall retain the LTIP Award and your rights to receive a tax gross-up
payment for golden parachute excise taxes shall survive termination of the LTIP
Award; provided, however, that ProQuest Company shall not be obligated to make
any such tax gross-up payment to the extent that Section 8 below limits your
payments under this Agreement or otherwise.

 

2



--------------------------------------------------------------------------------

In addition to the general prohibition on stock sales when in possession of
material inside information, ProQuest Company common stock may not be sold or
otherwise transferred within ninety days of your termination of employment
without the express written consent of ProQuest Company’s general counsel.

 

4. 2006 Bonus

ProQuest Information & Learning Company guarantees that it will pay your 2006
target annual bonus opportunity, which is equal to $210,000, provided that you
remain employed on a full time basis through December 31, 2006, The Compensation
Committee of ProQuest Company will establish appropriate performance criteria
based on current circumstances for you to earn a bonus above your 2006 target
bonus under the 2006 Financial Bonus Plan for outstanding performance, thereby
making your maximum bonus opportunity equal to $420,000. Should you remain
employed with ProQuest Company through December 31, 2006, payment under the
terms of this bonus plan will be made no later than March 14, 2007. If any event
in Section 2 above, except a Sale of ProQuest I&L or a Change of Control of the
Company, triggers accelerated vesting of your restricted stock award, you shall
receive (a) the $210,000 guaranteed target annual bonus and (b) a pro-rata
annual bonus for 2006, if any, based on outstanding performance above target
payable at the time that annual bonuses are paid to other senior executives but
no later than March 14, 2007. The “pro-rata annual bonus” is equal to (i) the
annual bonus that otherwise would have been payable under this Section 4 based
on the then current actual performance, as reasonably determined by the
Compensation Committee of ProQuest Company, less the $210,000 guaranteed target
annual bonus, and (ii) a fraction the numerator of which is the number of days
elapsed in 2006 through any such event and the denominator of which is 365. In
the event of either (i) a Sale of the ProQuest I&L Business (other than an I&L
Asset Sale) before December 31, 2006, if you do not remain an active employee of
ProQuest Company or one of its subsidiaries, or (ii) a Change of Control of the
Company (other than a PQE Asset Sale) before December 31, 2006, then you shall
receive (a) the $210,000 guaranteed target annual bonus and (b) a pro-rata
annual bonus for 2006, if any, based on outstanding performance above target,
determined in the same method as described above, and paid on the effective date
of such Change of Control.

 

5. Enhanced Severance Protection

Subject to Section 7 below, you shall be entitled to the following enhanced
severance benefits under this Section 5 if ProQuest Company and ProQuest
Information & Learning Company terminate your employment without Cause or you
resign for Good Reason at any time during a two year period beginning on a
Change of Control of the Company, a Sale of the ProQuest I&L Business or an
Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change:

 

3



--------------------------------------------------------------------------------

  (a) A single lump sum payment in an amount equal to the sum of (i) 200% of
your then current Base Salary and (ii) an amount equal to any accrued but unused
vacation days, with such payments commencing on the earliest payroll date that
does not result in adverse tax consequences to you under Section 409A of the
Code.

 

  (b) Subject to your continued co-payment of premiums, continued participation
for two years in all medical, dental and vision plans which cover you (and
eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of
ProQuest Company. If you obtain other employment that offers substantially
similar or improved benefits, as to any particular medical, dental or vision
plan, such continuation of coverage by ProQuest Company for such similar or
improved benefit under such plan under this Section 5(b) shall immediately
cease. The continuation of health benefits under this subparagraph shall reduce
and count against your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended. To the extent that such post-employment
coverage cannot be provided under any such plan, ProQuest Company, at its
election, will either (i) arrange to make available to you coverage through an
insured arrangement that provides benefits substantially similar and on the same
terms and conditions to those provided under such plan, or (ii) pay such
benefits as described in (i) above directly. The obligations of ProQuest Company
to provide any alternative coverage described in the preceding sentence are
expressly conditional on you taking all reasonable actions and providing all
reasonable information, as ProQuest Company shall request, as is necessary for
it to fulfill such obligations.

Effective as of a Change of Control of the Company, ProQuest Company shall
establish a rabbi trust with a third party financial institution for the purpose
of funding enhanced severance benefits that may be payable under this Agreement,
provided that doing so would not violate the Loan Agreement.

 

6. Regular Severance Benefits

 

  (a) Subject to Section 7 below, you shall be entitled to regular severance
benefits under Section 6(c) below if: (1) ProQuest Company and ProQuest
Information & Learning Company terminate your employment without Cause or you
resign for Good Reason at any time before the earlier of a Change of Control of
the Company, a Sale of the ProQuest I&L Business or an Acquisition of at Least
30% of the Company’s Outstanding Voting Stock and Board Change, and (2) you are
not entitled to enhanced severance benefits under Section 5. Under no
circumstances shall you receive severance benefits under both Section 5 and
Section 6 of this Agreement.

 

  (b)

You will be considered to be entitled to enhanced severance benefits under
Section 5 above if your employment is involuntarily terminated by ProQuest

 

4



--------------------------------------------------------------------------------

Company or ProQuest Information & Learning Company without Cause or you resign
for Good Reason prior to such date, and such termination of employment or change
in the terms of your employment occurs within a 60 day period prior to a
definitive purchase agreement that results in either a Change of Control of the
Company or a Sale of the ProQuest I&L Business.

 

  (c) The severance benefits payable under Section 6(a) shall be the same in all
respects as under Section 5(a) and 5(b) above, except that: (i) 100% shall be
used in lieu of 200% in Section 5(a), and (ii) the period of continued
participation in medical, dental and vision plans described in Section 5(b)
shall be one year instead of two years.

 

  (d) Your rights to regular severance benefits as set forth in Section 6(a)
shall continue to apply after the Termination Date and for the remainder of your
employment with ProQuest Information and Learning Company.

 

7. Conditions to Receiving Severance Benefits

Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from ProQuest Company or its affiliates under the ProQuest Company Separation
Benefits Plan or otherwise. If you terminate employment in a manner entitling
you to severance benefits under either Section 5 or 6 above and your death
occurs before full payment of such severance benefits, any amount remaining to
be paid shall be paid to your surviving spouse, or, if none, to your estate. You
must sign a release agreement in substantially the same form as attached as
Exhibit C to this Agreement to receive the severance benefits. The severance
benefits under this Agreement will commence as soon as reasonably practicable
after the termination of the revocation period provided in the release
agreement. You shall not be required to seek other employment to mitigate
damages, and any income earned by you from other employment or self-employment
shall not be offset against any obligations of ProQuest Information & Learning
Company to you under this Agreement.

 

8. Cap on Payments to Avoid Excise Taxes

 

  (a) By signing this Agreement, you agree that, subject to the exception
provided in Section 8(d) below, the present value of your “Total Payments” will
not exceed an amount equal to the “280G Cap.” For purposes of this Section, the
following specialized terms will have the following meanings:

 

  (1)

“Base Period Income” “Base Period Income” is an amount equal to your “annualized
includable compensation” for the “base period” as defined in Sections 280G(d)(l)
and (2) of the Code and the regulations thereunder. Generally, your “annualized
includable compensation” is the average of your annual taxable income from
ProQuest Company and its subsidiaries

 

5



--------------------------------------------------------------------------------

 

for the “base period,” which is the five calendar years prior to the year in
which a “change of ownership or control” as defined in Section 280G(b)(2) of the
Code occurs. These concepts are complicated and technical and all of the rules
set forth in the applicable regulations apply for purposes of this Agreement,

 

  (2) “280G Cap” “280G Cap” means an amount equal to 3 times your “Base Period
Income,” less $1,000.00. This is the maximum amount which you may receive
without becoming subject to the excise tax imposed by Section 4999 of the Code.

 

  (3) “Total Payments” The “Total Payments” include any “payments in the nature
of compensation” (as defined in Section 280G of the Code and the regulations
thereunder), made under this Agreement or otherwise, to or for your benefit, the
receipt of which is contingent on a change of control and to which Section 280G
of the Code applies.

 

  (b) ProQuest Company will, at its expense, retain a “Consultant” (which shall
be a law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants) to provide an opinion concerning whether
your Total Payments exceed the limit discussed above. ProQuest Company will
select the Consultant. The opinion required by this Section shall set forth the
amount of your Base Period Income, the present value of the Total Payments and
the amount and present value of any excess parachute payments. If the opinion
provides that there would be an excess parachute payment subject to excise tax
under Section 4999 of the Code, your payments under this Agreement will be
reduced to the 280G Cap in such manner as determined by ProQuest Company after
consultation with you. If ProQuest Company believes that your Total Payments
will exceed the 280G Cap, it will nonetheless make payments to you, at the times
stated above, in the maximum amount that it believes may be paid without
exceeding the 280G Cap. The balance, if any, will then be paid after the opinion
called for above has been received.

 

  (c) It is possible that you might receive a payment or distribution that
should not have been made due to the 280G Cap (“Overpayment”) notwithstanding
the best efforts of ProQuest Company. ProQuest Company shall promptly notify you
in writing if it determines you have unintentionally received an Overpayment
together with a copy of the detailed calculation supporting such determination.
You shall be responsible to repay any Overpayment together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code upon
receiving notice of an Overpayment.

 

  (d)

The limitation on making Total Payments in excess of the 280G Cap under this
Section 8 only applies during such period of time as doing so would violate the
Loan Agreement. You shall be entitled to receive the Total Payments in excess of

 

6



--------------------------------------------------------------------------------

 

the 280G Cap and the tax gross-up payment under the LTIP after ProQuest Company
repays the principal and interest with respect to the Loan Agreement. Any
amounts in excess of the 280G Cap and the tax gross-up payment shall be made by
the Company within 10 business days of repayment of the Loan Agreement. By
signing this Agreement, you acknowledge that ProQuest Company cannot assure when
and if the principal and interest under the Loan Agreement will be repaid.

 

9. Successors and Assigns

This Agreement shall be binding upon any successor or assign of ProQuest
Information and Learning Company. ProQuest Information & Learning Company may
assign this Agreement, and its duties and obligations to any buyer of one or
more divisions or subdivisions of ProQuest Information & Learning Company.

 

9A. Responsibility of ProQuest Company

ProQuest Company shall be responsible at all times to make (a) the Total
Payments (as defined under Section 8(a)(3) above) except for (i) any enhanced
severance benefits under Section 5, (ii) any tax gross-up payment required to be
made with respect to such severance benefits, and (iii) any payments outside of
this Agreement promised by a buyer of ProQuest Information & Learning Company or
the ProQuest I&L Business, (b) the benefits described in Exhibit D with respect
to periods of employment while you are employed by ProQuest Information &
Learning Company or an affiliate and (c) indemnification payments required under
Section 14. Otherwise, ProQuest Information & Learning Company (and any
successor or assign) shall have sole and exclusive responsibility to fulfill all
payment obligations under this Agreement.

 

10. Company Right to Recover Payments Under This Agreement

You hereby agree that, if it is ever determined by ProQuest Company that any
action or inaction by you constituted grounds for termination for Cause, then
ProQuest Information & Learning Company may recover all of any award or payment
made to you pursuant to this Agreement, and you agree to repay and return any
such award or payment to ProQuest Information & Learning Company. ProQuest
Information & Learning Company may, in its sole discretion, affect any such
recovery by (i) obtaining repayment directly from you; (ii) setting off the
amount owed to it, ProQuest Company or their respective affiliates against any
amount or award that would otherwise be payable to you, or (iii) any combination
of (i) and (ii) above.

 

11. At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with ProQuest Information & Learning Company.

 

7



--------------------------------------------------------------------------------

12. Withholding

ProQuest Information & Learning Company may withhold from any amounts payable
under this Agreement (including vesting of your restricted stock award) such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

13. Section 409 A

If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax under Section 409A(a)(l)(B) of the Code when final
regulations are issued thereunder, then you and ProQuest Company shall promptly
agree in good faith on appropriate provisions to avoid such risk without
materially changing the economic value of this Agreement to either party.

 

14. Indemnification

ProQuest Company shall indemnify you to the same extent that its officers,
directors and employees are entitled to indemnification as of the date hereof
pursuant to ProQuest Company’s Articles of Incorporation and Bylaws for any acts
or omissions by reason of being a director, officer or employee of ProQuest
Information & Learning Company or a subsidiary of ProQuest Company before a Sale
of the ProQuest I&L Business.

 

15. Cooperation

You agree to reasonably cooperate with ProQuest Company and its affiliates
during your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by ProQuest Company
(including, without limitation, you being available to ProQuest Company upon
reasonable notice and at reasonable times for interviews and factual
investigations, appearing at ProQuest Company’s request upon reasonable notice
and at reasonable times to give testimony without requiring service of a
subpoena or other legal process, delivering to ProQuest Company requested
information and relevant documents which are or may come into your possession,
all at times and on schedules that are reasonably consistent with your other
permitted activities and commitments). The obligations under this Section shall
survive expiration of the Term. If your cooperation under this Section is
requested after your termination of employment, ProQuest Company shall
(i) provide you reasonable advance notice after giving due consideration to your
then current employment obligations, and (ii) reimburse you for all reasonable
travel expenses and other reasonable out-of-pocket expenses upon submission of
receipts.

 

8



--------------------------------------------------------------------------------

16. Entire Agreement: Modification

This Agreement contains the entire agreement between you and ProQuest
Information & Learning Company concerning the matters set forth herein and
supersedes any other discussions, agreements, representations or warranties of
any kind with regard to these matters. You acknowledge that this Agreement
supercedes the offer letter dated October 3, 2005 and signed by you and Alan
Aldworth, the offer letter dated December 18, 2003 and signed by Ron Klausner,
and the offer letter dated March 28, 2003 and signed by you and Al De Seta. Any
modification of this Agreement will only be effective if done in writing and
signed by you and the Chief Executive Officer of ProQuest Company. If for any
reason any provision of this Agreement shall be held invalid, that invalidity
will not affect the remainder of this Agreement.

 

17. Non-Compete Agreement

By signing this Agreement, you acknowledge that (a) the Employee Invention,
Assignment, Confidentiality, and Restrictive Covenant Agreement (the
“Non-Compete Agreement”) remains a valid and binding agreement dated October 5,
2005 and signed by you and Linda Longo-Kazanova and (b) the Non-Compete
Agreement shall inure to the benefit of any successor or assign of ProQuest
Information and Learning Company.

 

18. Survival of Terms

The provisions of Sections 6, 8, 9, 9A, 10, 14, 15, 17 and the other provisions
of this Agreement which by their terms contemplate survival of the termination
of this Agreement, shall survive expiration of the Term and be deemed to be
independent covenants.

 

19. Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

 

20. Governing Law

This Agreement is governed by the laws of Michigan (excluding conflicts of
laws).

 

9



--------------------------------------------------------------------------------

We hope that these adjustments to your compensation reinforce the degree to
which you are valued by ProQuest Information & Learning Company. Please review
this Agreement carefully and, if it correctly states our agreement, sign and
return to me the enclosed copy.

Best regards,

Alan W. Aldworth

Chairman, President and Chief Executive Officer

ProQuest Company

Richard Surratt

Vice President

ProQuest Information and Learning Company

Read, accepted and agreed to this      th day of         , 2006

 

 

David “Skip” Prichard

 

10



--------------------------------------------------------------------------------

Exhibit A

Definitions

Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change

An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change” shall occur if:

 

  (a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of ProQuest Company representing 30% or more of the
combined voting power of ProQuest Company’s then outstanding securities after
the date hereof (other than ProQuest Company, its subsidiaries or any employee
benefit plan of ProQuest Company or its subsidiaries; and, for purposes of the
Agreement, no Change of Control of the Company shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of ProQuest
Company’s securities by either of the foregoing), and

 

  (b) individuals who, as of April 6, 2006, constitute ProQuest Company’s Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of ProQuest Company’s Board of Directors, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the stockholders of ProQuest Company was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the members of ProQuest Company’s Board, as such terms are
used in Rule 14a-l1 of Regulation 14A promulgated under the Exchange Act) shall
be considered as though such person were a member of the Incumbent Board.

Cause

“Cause” means termination of your employment with ProQuest Company, ProQuest
Information & Learning Company or any of their respective affiliates by reason
of (1) an act of fraud, embezzlement or theft in connection with your duties or
in the course of your employment; (2) unreasonable neglect or refusal by you to
perform your material duties (other than as a result of illness, accident or
other physical or mental incapacity), provided that (A) a demand for performance
of services has been delivered to you by ProQuest Company’s Chief Executive
Officer at least sixty days prior to such termination identifying the manner in
which the Chief Executive Officer believes that your have failed to perform and
(B) you have thereafter failed to remedy such failure to perform; (3) you engage
in willful, reckless, or grossly negligent misconduct which is or may be
materially injurious to ProQuest Company, ProQuest Information & Learning
Company or their respective affiliates; or (4) your conviction of or plea of
guilty or nolo contendere to a felony.

Change of Control of the Company

A “Change of Control of the Company” shall occur upon any of the following
events on or before the Termination Date:

 

  (a) a consummation of any consolidation or merger of ProQuest Company pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a consolidation or merger of ProQuest
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 50% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of ProQuest Company’s
common stock, directly, or indirectly, have at least a 50% ownership interest);

 

A-1



--------------------------------------------------------------------------------

  (b) a PQE Asset Sale;

 

  (c) approval by ProQuest Company’s stockholders of any plan or proposal for
the liquidation or dissolution of ProQuest Company; or

 

  (d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by ProQuest Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of ProQuest Company’s Board of Directors immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of ProQuest Company’s Board of Directors.

Code

“Code” means the Internal Revenue Code of 1986, as amended.

Disability

“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of ProQuest Company (1) renders you unable or incompetent
to carry out the material job responsibilities which you held or the material
duties to which you were assigned at the time the disability was incurred, and
(2) is expected to be permanent or to last for an indefinite duration or a
duration in excess of six months, or results in you receiving benefits under any
long term disability plan offered by ProQuest Company or its affiliates.

Good Reason

 

  (a)

“Good Reason” in all events means the occurrence of any of the following events,
without your written consent: (1) you are no longer a direct report to ProQuest
Company’s Chief Executive Officer prior to a Sale of the ProQuest I&L Business,
(2) you are assigned any duties inconsistent in any material respect with your
position, authority, duties or responsibilities, or any other action that
otherwise results in a significant diminution in such position, authority,
duties or responsibilities, each as in effect as of the date hereof (or such
later date to the extent of any actions by ProQuest Company are consented to in
writing by you), unless the action is remedied by the ProQuest Company within
ten days after receipt of notice thereof given by you; (3) your assignment for
longer than six months to a location in excess of fifty miles from your

 

A-2



--------------------------------------------------------------------------------

 

then current office, (4) a reduction of your Regular Salary, a reduction of your
bonus target below 70% of your Base Salary, or (5) material failure to pay your
Regular Salary, bonus, equity compensation or benefits under this Agreement,
unless any such action under this clause is remedied by ProQuest Company or
ProQuest Information & Learning Company within ten business days after receipt
of notice thereof given by you. For purposes of clause (5), the substitution of
any benefit stated under Exhibit D with any other benefit of equivalent or
greater value during the Term shall not constitute a material failure to pay
your benefits.

 

  (b) “Good Reason”, solely for the purposes of Section 5, shall also include:
(1) a reduction in your rate of total compensation, in the aggregate, after
taking into account your Regular Salary, bonus, incentive compensation, equity
compensation, fringe benefits, retirement benefits, and any other benefits set
forth in Exhibit D or an adverse change in the form or timing of the payment of
your Regular Salary, bonus or accrued benefits under the SERP or EDCP, as in
effect at any time during the 90 calendar day period immediately prior to a
Change of Control of the Company (other than a PQE Asset Sale or an Acquisition
of Greater than 30% of the Company’s Outstanding Voting Stock and Board Change)
or a Sale of the ProQuest I&L Business (other than an I&L Asset Sale), (2) you
resign from ProQuest Company and ProQuest Information & Learning Company for any
reason between December 31, 2007 and January 30, 2008 following either a PQE
Asset Sale or an I&L Asset Sale, or (3) you resign from ProQuest Company and
ProQuest Information & Learning Company within thirty days after an I&L
Liquidation, or (4) you resign as President of ProQuest Information & Learning
Company upon the transaction date of a Sale of the ProQuest Information &
Learning Company to EBSCO Information Services or to Thompson Publishing Group,
or their respective affiliates by providing written notice to ProQuest Company’s
Chief Executive Officer; provided, however, that you remain employed by EBSCO
Information Services or Thompson Publishing Group, or their respective
affiliates as an advisor for a period of 90 days after such Sale, during which
period you will be (i) provided medical, dental and vision benefits, and
(ii) either (A) paid 115% of your monthly Base Salary (in no event less than
$28,750 per month) if such Sale occurs in 2006, or (B) paid 115% of your monthly
Base Salary plus a pro rata annual bonus for 2007 (in no event less than $46,250
per month in the aggregate) if such Sale occurs in 2007, in lieu of Regular
Salary, bonus, equity compensation, SERP and any other benefits under Exhibit D.
For purposes of determining whether there has been a decrease in your rate of
total compensation under clause (1) above, equity compensation shall be deemed
to provide you with an annual value equal to 100% of your then current Base
Salary.

 

  (c) Notwithstanding anything to the contrary in (a)(l) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of
ProQuest Company, ProQuest Information & Learning Company or any of their
respective affiliates, including, without limitation, a sale or other transfer
of property or other assets of ProQuest Company, ProQuest Information & Learning
or any of their respective affiliates, or a reduction in your business unit’s
head count or budget, or (2) a suspension of your position, job functions,
authorities, duties and responsibilities while on paid administrative leave due
to a reasonable belief that you have engaged in conduct described in Section 10
of the Agreement.

 

A-3



--------------------------------------------------------------------------------

  (d) You shall only be entitled to terminate employment for Good Reason by
giving the Chief Executive Officer of ProQuest Company (or, after a Sale of the
ProQuest I&L Business, the board of directors of the entity that is successor to
the ProQuest I&L Business) written notice of the termination, setting forth in
reasonable detail the specific conduct of that constitutes Good Reason. An event
shall not be deemed to constitute Good Reason if you fail to deliver notice of
termination for Good Reason within one month of your actual knowledge of such
event.

I&L Asset Sale

“I&L Asset Sale” means a sale, lease or transfer of all or substantially all of
the properties or assets of the ProQuest I&L Business to an unrelated entity
less than 50% of the outstanding voting securities of which are owned in
aggregate by ProQuest Company, its subsidiaries or any employee benefit plan of
ProQuest Company or its subsidiaries. For the purposes of this Agreement, a
sale, lease or transfer of all or substantially all of the properties or assets
of the ProQuest I&L Business means a sale, lease or transfer of ProQuest
Information & Learning Company’s assets such that the gross revenues
attributable to the remaining ProQuest Information & Learning Company’s assets
held and operated by ProQuest Information and Learning Company during the
immediately preceding 12 month period does not exceed $85.7 million and is not
less than $40 million. ProQuest Information & Learning Company shall measure
whether there has been a sale, lease or transfer of all or substantially all of
the properties or assets of the ProQuest I&L Business as of the first business
day of each month commencing after the date of this Agreement. Reductions of the
ProQuest I&L Business by virtue of a sale, lease or transfer of its properties
or assets or otherwise after an I&L Asset Sale has occurred under this Agreement
shall not result in an additional I&L Asset Sales for purposes of this
Agreement.

I&L Liquidation

An I&L Liquidation means a sale, lease or transfer of ProQuest Information &
Learning Company’s assets such that the gross revenues attributable to the
remaining ProQuest Information & Learning Company’s assets during the
immediately preceding 12 month period is less than $40 million. ProQuest
Information & Learning Company shall measure whether there has been an I&L
Liquidation as of the first business day of each month commencing after the date
of this Agreement. Reductions of the ProQuest I&L Business by virtue of a sale,
lease or transfer of its properties or assets or otherwise after an I&L
Liquidation has occurred under this Agreement shall not result in an additional
I&L Liquidations for purposes of this Agreement.

Loan Agreement

“Loan Agreement” shall mean the Waiver and Omnibus Amendment Agreement dated as
of May 4, 2006 to the Credit Agreements and Note Purchase Agreements.

 

A-4



--------------------------------------------------------------------------------

LTIP Award

“LTIP Award” means the Multi-Year Stock Option Grant dated October 5, 2005

PQE Asset Sale

“PQE Asset Sale” means a sale, lease or transfer of all or substantially all of
ProQuest Company’s assets to an entity less than 50% of the outstanding voting
securities of which are owned in aggregate by ProQuest Company, its subsidiaries
or any employee benefit plan of ProQuest Company or its subsidiaries. A sale,
lease or transfer of “substantially all” assets of ProQuest Company means a
sale, lease or transfer of ProQuest Company’s assets such that the gross
revenues attributable to the remaining ProQuest Company’s assets held and
operated by ProQuest Company during the immediately preceding 12 month period
shall not exceed $170.1 million. ProQuest Company shall measure whether there
has been a sale, lease or transfer of “substantially all” assets as of the 1st
day of each calendar month during the Term. Reductions of ProQuest Company by
virtue of a sale, lease or transfer of its properties or assets or otherwise
after a PQE Asset Sale has occurred under this Agreement shall not result in an
additional PQE Asset Sales for purposes of this Agreement.

ProQuest I&L Business

“ProQuest I&L Business” shall mean the ProQuest Information and Learning
operating business segment as will be reported in ProQuest Company’s SEC Form
10-K for the fiscal year ended December 31, 2005 (and as announced in the press
release filed on Form 8-K dated May 4, 2006).

Sale of the ProQuest I&L Business

“Sale of the ProQuest I&L Business” shall mean the first to occur of the
following:

 

  (a) an I&L Asset Sale or an I&L Liquidation;

 

  (b) any consolidation or merger or amalgamation of entities comprising all of
the ProQuest I&L Business’ operations (collectively, the “ProQuest I&L
Entities”) or substantially all of such operations pursuant to which shares of
voting securities in such entities would be converted into or exchanged for
cash, securities or other property, other than a merger or consolidation in
which the holders of voting securities in ProQuest I&L Entities immediately
before such merger or consolidation have, directly or indirectly (through
subsidiaries, an employee benefit plan or otherwise), at least a 50% ownership
interest in the outstanding voting securities of the surviving entity or
entities immediately after such merger, amalgamation or consolidation; or

 

  (c)

any “person” or “group” (as such terms are used in Section 13(d) and 14(d) of
the U.S. Securities Exchange Act of 1934), other than ProQuest Company or its
affiliates or any employee benefit plan of ProQuest Company or its affiliates,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the U.S.
Securities Exchange Act of

 

A-5



--------------------------------------------------------------------------------

 

1934, as amended (the “Exchange Act”), directly or indirectly, of at least 50%
of the voting securities of the ProQuest I&L Entities that represent all or
substantially all of the ProQuest I&L Business.

Termination Date

“Termination Date” for purposes of this Agreement shall be December 31, 2007,
unless extended by the Compensation Committee of ProQuest Company in its sole
discretion.

 

A-6



--------------------------------------------------------------------------------

Exhibit B

Restricted Stock Agreement under the 2003 ProQuest Strategic Performance Plan

 

Name of Grantee:

  David “Skip” Prichard  

Social Security No.:

  «SSN»  

No. of Shares:

                       Shares of Common Stock  

Grant Date:

  «GrantDate»  

Vested Shares

   

(from continuous employment):

  100% of the Shares on December 31, 2007  

This Restricted Stock Agreement (the “Agreement”) is between ProQuest Company, a
Delaware corporation (the “Company”), and you, the Grantee named above, as an
employee of the Company or one of its Subsidiaries.

This Agreement is effective as of the date of grant indicated above (the “Grant
Date”).

The Company wishes to award to you a number of shares of the Company’s Common
Stock, no par value (the “Common Stock”), subject to certain restrictions as
provided in this Agreement, in order to carry out the purposes of the 2003
ProQuest Strategic Performance Plan (the “Plan”) and the retention agreement
between you and the Company dated July 31, 2006 (the “Retention Agreement”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

  1. Award of Restricted Stock.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Common Stock indicated above (the
“Shares”), on the terms and conditions set forth in this Agreement and in
accordance with the terms of the Plan.

 

  2. Rights with Respect to the Shares.

With respect to the Shares, you shall be entitled effective as of the Grant Date
to exercise the rights of a shareholder of Common Stock of the Company,
including the right to vote the Shares and the right, subject to Section 8(b)
below, to receive dividends on the Shares, unless and until the Shares are
forfeited under Section 5 below. Notwithstanding the foregoing, you shall be
subject to the transfer restrictions in Section 6. Your rights with respect to
the Shares shall remain forfeitable at all times prior to the date or dates on
which such rights become vested under this Agreement (the “Restricted Period”).
In addition, your rights to Shares that have

 

B-1



--------------------------------------------------------------------------------

vested shall be subject to forfeiture in the event that you violate the terms of
your Confidentiality, Non-Solicitation and Non-Competition Agreement with the
Company (the “Non-Compete Agreement”) as provided in Sections 5 and 10 below.

 

  3. Scheduled Vesting.

Subject to the terms and conditions of this Agreement, Shares shall become
vested in the amount or amounts set forth herein if you remain continuously
employed by the Company or a Subsidiary from the Grant date until the respective
date or dates described above in this Agreement. Vesting or becoming vested
entitles you to transfer your Shares, and to retain your Shares after
termination of employment with the Company and its Subsidiaries subject to
Section 10 below. Shares that vest under this Agreement are referred to as
“Vested Shares.”

 

  4. Accelerated Vesting.

Vesting shall fully accelerate on the first to occur of the following events:

(a) you remain employed by the Company, ProQuest Information & Learning Company
or a subsidiary thereof on a Change of Control of the Company (other than a PQE
Asset Sale) or a Sale of the ProQuest I&L Business (including an I&L
Liquidation, but not an I&L Asset Sale);

(b) the Company and ProQuest Information & Learning Company terminate your
employment without Cause;

(c) you terminate employment with the Company, ProQuest Information & Learning
Company and its subsidiaries for Good Reason;

(d) you become entitled to receive enhanced severance benefits under Section 5
of the Retention Agreement; or

(e) you die or suffer a Disability while employed by the Company, ProQuest
Information & Learning Company or a subsidiary thereof.

The terms “Change of Control of the Company”, “PQE Asset Sale”, “I&L Asset
Sale”, “Cause”, “Good Reason”, “Sale of the ProQuest I&L Business”, “I&L
Liquidation” and “Disability” shall have the meanings as set forth in the
Retention Agreement.

 

  5. Forfeiture.

Subject to the provisions of Section 10 herein, your rights to Shares that
become Vested Shares shall not be subject to forfeiture. Except as provided in
Section 4 above, your rights to Shares that are not then Vested Shares shall be
immediately and irrevocably forfeited upon your termination of employment,
including the right to vote such Shares and the right to receive cash dividends
on such Shares as provided in Section 8(b) of this Agreement. No transfer by
will or the applicable laws of descent and distribution of any Shares which vest
by reason of your death

 

B-2



--------------------------------------------------------------------------------

shall be effective to bind the Company unless the Committee administering the
Plan shall have been furnished with written notice of such transfer and a copy
of the will or such other evidence as the Committee may deem necessary to
establish the validity of the transfer.

“Employment” covered under this Agreement shall mean the performance of services
for the Company or a Subsidiary as an employee for federal income tax purposes.
You shall be deemed to have terminated employment either upon an actual
termination of service with the Company and its Subsidiaries, or at the time
that the Subsidiary with which you are employed ceases to be a Subsidiary under
the terms of the Plan, provided that you are not employed immediately thereafter
by the Company. Your employment with the Company or one of its Subsidiaries
shall not be deemed to have terminated if you take any military leave, sick
leave, or other bona fide leave of absence approved by the Company or the
Subsidiary, as applicable, regardless of whether pay is suspended during such
leave.

 

  6. Transfer Restrictions.

Notwithstanding anything to the contrary in Sections 2, 3 and 4 of this
Agreement, the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered by you (collectively, the “Transfer Restrictions”) during
the period commencing on the Grant Date and terminating at the end of the
Restricted Period. The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the Transfer Restrictions shall lapse
with respect to any Shares, or to remove any or all such restrictions, whenever
the Committee may determine that such action is appropriate by reason of any
changes in circumstances occurring after the commencement of the Restricted
Period.

 

  7. Issuance and Custody of Certificates.

(a) The Company shall cause the Shares to be issued in your name, either by
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. The Shares shall
be restricted from transfer during the Restricted Period and shall be subject to
an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares.

(b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power or stock powers relating to the Shares.

(c) Upon vesting, the Company shall promptly cause your Vested Shares (less any
Shares that may have been withheld to pay taxes) to be delivered to you, free of
the restrictions and/or legend described in Section 7(a) hereof, either by
book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as applicable.

 

  8. Distributions and Adjustments.

(a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company without additional consideration paid to the
Company (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split,

 

B-3



--------------------------------------------------------------------------------

reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Shares had vested prior to the event changing the number
or character of the outstanding Common Stock.

(b) Unless the Committee determines otherwise, payment of any cash dividend,
additional share of Common Stock of the Company, any other securities of the
Company and any other property distributed with respect to the Shares shall be
deferred until such shares become Vested Shares (and shall be subject to
forfeiture upon forfeiture under Section 5 above of any unvested Shares to which
such deferred dividends relate). Any deferred payments under this Section 8(b)
shall be held by the Company on your behalf and, to the extent practicable,
shall be reinvested in Common Stock. The dividends allocable to the Shares shall
be paid to you (without interest) upon the vesting date for such shares.

 

  9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. You are relying solely on your advisors
and not on any statements or representations of the Company or any of its
agents. You understand that you are responsible for your own tax liability that
may arise as a result of this grant of the Shares or any other matters related
to this Agreement. You understand that Section 83 of the Code treats as taxable
ordinary income the fair market value of the Shares as of the date the Shares
vest hereunder. Alternatively, you understand that you may elect to be taxed at
the time the Shares are granted rather than when the Shares vest hereunder by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the Grant Date.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including property attributable to the
Shares described in Section 8(b) above) by:

(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company),

(ii) having the Company withhold a portion of the Vested Shares having a Fair
Market Value equal to the amount of such taxes, or

(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined.

 

B-4



--------------------------------------------------------------------------------

  10, Remedy for Violation of Non-Compete Agreement.

(a) You specifically recognize and affirm that strict compliance with terms of
the covenants set forth in the Non-Compete Agreement is required as a condition
of this Award of Restricted Stock. Notwithstanding the other provisions of this
Agreement, including the Vested Shares provisions of Section 5, if you violate
the terms of the Non-Compete Agreement, then

(i) all of your Shares, whether or not vested, shall be immediately forfeited
and revert to the Company, and

(ii) if you previously transferred the Shares for consideration to a third
party, then you shall immediately deliver to the Company an amount in cash equal
to the aggregate Fair Market Value of such Shares as of the date of such
transfer

(b) You agree that should all or any part or application of the Non-Compete
Agreement be held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction in an action between you and the Company (or
its affiliates), the Company nevertheless shall be entitled to recover the full
value of this Award of Restricted Stock, pursuant to Section 10(a) above, if you
violate any of the terms of the terms and conditions set forth in the
Non-Compete Agreement.

(c) The rights of the Company set forth in this Section 10 shall not limit or
restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under the Non-Compete Agreement or any other
separate agreement or arrangement with you.

 

  11. General Provisions.

(a) Interpretations., This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) Integrated Agreement, This Agreement, the Retention Agreement, the Non-
Compete Agreement and the Plan constitute the entire understanding and agreement
between you and the Company with respect to the subject matter contained herein
and supersedes any prior agreements, understandings, restrictions,
representations, or warranties between you and the Company with respect to such
subject matter other than those as set forth or provided for herein,

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or a Subsidiary

 

B-5



--------------------------------------------------------------------------------

of the Company. In addition, the Company or a Subsidiary of the Company may at
any time dismiss you from employment free from any liability or any claim under
this Agreement, unless otherwise expressly provided in this Agreement.

(d) Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof,

(f) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.

(h) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

ProQuest Company

777 Eisenhower Parkway

Ann Arbor, MI 48106-1346

Attn:     Senior Vice President and General Counsel

(i) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.

 

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
the day and year first above written.

 

PROQUEST COMPANY

By:

 

 

Alan W. Aldworth

Its: Chairman, President and Chief Executive Officer

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT AND
NON-COMPETE AGREEMENT HAVE NOT BEEN RECEIVED BY THE SENIOR VICE PRESIDENT AND
GENERAL COUNSEL OF THE COMPANY, THE COMPANY SHALL REVOKE ALL SHARES ISSUED TO
YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS AGREEMENT.

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

  

 

   By:   David “Skip” Prichard    Date:   

 

B-7



--------------------------------------------------------------------------------

Exhibit C

Agreement and General Release

ProQuest Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and David “Skip” Prichard
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:

1. Last Pay of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the retention agreement between Employer and Executive dated July 31, 2006 (the
“Retention Agreement”) and Executive’s right to indemnification and directors
and officers liability insurance. Executive further acknowledges and agrees
that, after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Retention Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for ProQuest Company, or his/her designee, or mailed to
ProQuest Company, 777 Eisenhower Parkway, Ann Arbor, Michigan 48106-1346, Attn:
Senior Vice President and General Counsel, and postmarked within seven
(7) calendar days of execution of this Agreement and General Release, This
Agreement and General Release shall not become effective or enforceable until
the revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Michigan then the revocation period shall
not expire until the next following day which is not a Saturday, Sunday, or
legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

  •  

The National Labor Relations Act, as amended;

 

C-1



--------------------------------------------------------------------------------

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Michigan;

 

  •  

Any other federal, state or local civil or human tights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Retention Agreement
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other

 

C-2



--------------------------------------------------------------------------------

federal government agency, and/or any government agency concerning claims of
discrimination, although Employee waives the Executive’s right to recover any
damages or other relief in any claim or suit brought by or through the Equal
Employment Opportunity Commission or any other state or local agency on behalf
of Employee under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, or any
other federal or state discrimination law, except where such waivers are
prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Retention Agreement, Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

 

C-3



--------------------------------------------------------------------------------

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended to survive termination of the Retention Agreement
shall survive and continue in full force and effect. Employee acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind not contained herein or in the Retention Agreement made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

      PROQUEST COMPANY

 

    By:  

 

DAVID “SKIP” PRICHARD

    Name:.  

 

      Title:  

 

Date:  

 

    Date:  

 

 

C-4



--------------------------------------------------------------------------------

Exhibit D

Salary, Bonus and Benefits

Salary

 

  •  

Base Salary: You are paid a “Base Salary” of $11,538.00 bi-weekly ($300,000.00
if annualized), and are eligible for consideration for a merit increase in May
2007.

 

  •  

Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800.00 annualized, for a total Regular Salary of $320,800.00 annualized,
phased in based on year-to-date utilization of discontinued benefits effective
July 31, 2006.

 

  •  

Calculations for Bonus, merit pay, SERP, severance, company paid disability,
401k match will utilize your Base Salary and not your Regular Salary.

Bonus

 

  •  

As a key executive you participate in the Financial Bonus Plan at 70% of your
Base Salary for on target performance. Under this Bonus you may earn up to 200%
of target for performance above goal. This bonus payout is capped at 200 percent
of target.

Benefits

You shall be entitled to the following benefits while employed by ProQuest
Company under this Agreement through December 31, 2007:

 

  •  

You are eligible for the Stock purchase bonus of 15% plus commissions or
transaction fees contingent on holding such shares for a period of 24 months
after purchase.

 

  •  

You are eligible to participate in the ProQuest Executive Deferred Compensation
Plan (EDCP).

 

  •  

You participate in the ProQuest Supplemental Executive Retirement Plan (SERP).
Under this plan, on December 31 of each year, the Company makes a contribution
to the Trust established under the EDCP, and credits your account in an amount
equal to 15% of the sum of (a) your Base Salary and your management bonus under
the Financial Bonus Plan for the year and (b) amounts of Base Salary and
management bonus deferred by you under the EDCP for the year.

 

  •  

You receive at Company expense Basic term life equal to two times annual Base
Salary, and under the terms of the policy, you may elect to purchase additional
term life insurance up to four times Base Salary up to a maximum of $1,300,000
subject to the terms of the Policy.

 

  •  

You have Short Term Disability protection at Company expense.

 

D-1



--------------------------------------------------------------------------------

  •  

You are covered at Company expense for Long-term disability benefits which will
begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan— Supplemental Long Term Disability Plan at the group rate.

 

  •  

You participate in the Profit Sharing Retirement Plan 401(k) plan,

 

  •  

You are be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month, 4 floating holidays (personal days), and 8 company holidays.

 

  •  

You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

 

  •  

If asked by the Company and you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the company if you leave within
the first 12 months of employment.

 

  •  

You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

 

D-2



--------------------------------------------------------------------------------

LOGO [g68768logo.jpg]

August 9, 2006

Andrew H. Wyszkowski

Wadsworth, Ohio 44281

Re: Employment Terms

Dear Andy:

This Agreement is being provided to you because you are a key employee who
performs highly specialized and unique duties that are critical to ProQuest
Business Solutions, Inc. (“PBS”). Capitalized terms set forth in this letter are
defined below and in Exhibit A.

 

1. Term

The term (the “Term”) of this Agreement shall commence on the date of this
letter and end on the Termination Date; provided, however, should a Change of
Control of the Company, a Sale of the PBS Business or an Acquisition of at Least
30% of the Company’s Outstanding Voting Stock and Board Change occur at any time
prior to the Termination Date, all provisions of this Agreement shall apply and
continue in full force and effect until all parties have discharged their duties
hereunder. Set forth as Exhibit B below is a list of the Base Salary, Regular
Salary, bonus and benefits that you shall be eligible to receive while you are
employed by PBS during the Term. No provision of this Agreement shall be deemed
to restrict any rights of ProQuest Company to sell, transfer or otherwise
dispose of any business segment (including, without limitation, PBS) or any part
thereof on such terms and conditions as ProQuest Company, in its sole
discretion, deems appropriate.

 

2. Additional Restructuring Duties

In addition to fulfilling your current job responsibilities and those set forth
in Section 15 below, you agree to cooperate fully with ProQuest Company, PBS and
their investment bankers, attorneys, accountants and advisors in connection with
their restructuring efforts and with ProQuest Company, PBS and their lenders as
reasonably required under the

 

3900 Kinross Lakes Parkway, Richfield, Ohio 44286     tel: 330.659.1600     web:
www.pbs.proquest.com



--------------------------------------------------------------------------------

Loan Agreement. You agree to participate in making management presentations to
prospective buyers, play an active and positive role in fairly representing
ProQuest Company’s interests, be an advocate for ProQuest Company’s positions
and work with other employees or advisors of ProQuest Company, PBS and their
respective affiliates to secure their continued loyalty to a prospective buyer.
If you are offered an employment opportunity, an equity interest or any other
consideration from a prospective buyer during the Term hereof, by signing this
Agreement you agree to keep ProQuest Company advised of your negotiations with
the prospective buyer and to accept any such offer prior to a sale only with
ProQuest Company’s advance written permission.

 

3. Sales Award

 

  (a) You shall be eligible to earn a Sales Award if (1) there is a Sale of the
PBS Business on or before December 31, 2006, (2) you remain employed with PBS
from the date of this Agreement until the end of the one hundred and eighty day
period immediately following a Sale of the PBS Business, except to the extent
ProQuest Company waives this requirement in writing after consultation with the
buyer or your employment is terminated in such a manner that you become entitled
to enhanced severance benefits (the “Retention Period”), (3) the Purchase Price
is at least $350,000,000, and (4) you otherwise fulfill your duties and
obligations under this Agreement. You shall not be eligible to receive a Sales
Award due solely to a Change of Control of the Company.

 

  (b) The Sales Award shall consist of (i) shares of ProQuest Company common
stock to the extent the Purchase Price is at least equal to $350,000,000 and
(ii) cash to the extent that the Purchase Price is greater than $450,000,000, as
follows:

 

  (1) Your Sales Award payable in ProQuest Company common stock shall equal the
amount as determined under the table set forth in this Section 3(b)(l), subject
to straight-line interpolation between points:

 

Purchase Price

   Executive’s Share of Sales
Award Payable in Stock

Less than $350 million

   $ 0

$350 million

   $ 500,000

$400 million

   $ 800,000

$450 million or more

   $  1,254,000 maximum

The number of shares of ProQuest Company common stock issuable under this
Section 3(b)(l) shall equal the “Executive Share of the Purchase Price” divided
by the average trading price of a share of ProQuest Company’s common stock
during the ten day period immediately prior to the Sale of the PBS Business, but
in no event greater than 209,000 shares.

 

2



--------------------------------------------------------------------------------

  (2) Your Sales Award payable in cash shall equal the amount as determined
under the table set forth in this Section 3(b)(2), subject to straight-line
interpolation between points:

 

Purchase Price

   Executive’s Share of
Sales Award Payable in
Cash

$450 million

   $ 0

$470 million

   $ 200,000

$500 million

   $ 500,000

$600 million or more

   $  900,000 maximum

 

  (c) In the event that ProQuest Company and you disagree with respect to the
amount of your Sales Award, ProQuest Company shall retain PBS’s investment
banker (the “Advisor”) to determine the number of shares of ProQuest Company
common stock and the amount of cash payable to you under this Section 3. The
Advisor shall provide the parties in writing a detailed calculation of the
Purchase Price and the Executive’s Share of the Purchase Price under the tables
set forth in Section 3(b)(l) and (b)(2). A good faith determination made by the
Advisor shall be final and binding on all parties.

 

  (d) ProQuest Company shall deposit in escrow the tentative amount of cash and
shares of ProQuest Company common stock that constitute the Executive’s Sales
Award on a Sale of the PBS Business. Cash placed in escrow shall be invested in
short-term securities intended to preserve capital, and you shall be entitled to
all earnings on the escrow property if you become entitled to payment.

 

  (e) The amount held in escrow shall be paid within 5 business days after the
end of the Retention Period, provided that you meet the eligibility criteria to
receive the Sales Award under Section 3(a)(2) and 3(a)(3) above. In the event
that you do not meet the eligibility criteria after a Sale of the PBS Business,
all amounts held in escrow shall be returned to ProQuest Company.

 

  (f) Notwithstanding the foregoing, if the Purchase Price includes amounts
placed into escrow or consideration the receipt of which by ProQuest Company or
its subsidiaries is contingent upon the passage of time or the occurrence of
some future event or circumstances (“Contingent Value”), the bonus payable to
you related to the Contingent Value will be paid within thirty (30) days after
the date(s) on which payment of such Contingent Value is actually received by
ProQuest Company or its subsidiaries, but in no event earlier than the date you
are eligible to earn a Sales Award under Section 3(a).

 

3



--------------------------------------------------------------------------------

  (g) You shall retain the LTIP Award and your rights to receive a tax gross-up
payment for golden parachute excise taxes shall survive termination of the LTIP
Award; provided, however, that ProQuest Company shall not be obligated to make
any tax gross-up payment for golden parachute excise taxes under the LTIP Award
to the extent that Section 7 below limits your payments under this Agreement or
otherwise.

 

  (h) In addition to the general prohibition on stock sales when in possession
of material inside information, ProQuest Company common stock may not be sold or
otherwise transferred within ninety days of your termination of employment
without the express written consent of ProQuest Company’s general counsel.

 

4. Enhanced Severance Protection

Subject to Section 6 below, you shall be entitled to the following enhanced
severance benefits under this Section 4 if ProQuest Company and PBS terminate
your employment without Cause or you resign for Good Reason at any time during a
two year period beginning on a Change of Control of the Company, a Sale of the
PBS Business or an Acquisition of at Least 30% of the Company’s Outstanding
Voting Stock and Board Change:

 

  (a) A single lump sum payment in an amount equal to the sum of (i) 200% of
your then current Base Salary and (ii) an amount equal to any accrued but unused
vacation days, with such payments commencing on the earliest payroll date that
does not result in adverse tax consequences to you under Section 409A of the
Code.

 

  (b) Subject to your continued co-payment of premiums, continued participation
for two years in all medical, dental and vision plans which cover you (and
eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of
ProQuest Company. If you obtain other employment that offers substantially
similar or improved benefits, as to any particular medical, dental or vision
plan, such continuation of coverage by ProQuest Company for such similar or
improved benefit under such plan under this Section 4(b) shall immediately
cease. The continuation of health benefits under this subparagraph shall reduce
and count against your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended. To the extent that such post-employment
coverage cannot be provided under any such plan, ProQuest Company, at its
election, will either (i) arrange to make available to you coverage through an
insured arrangement that provides benefits substantially similar and on the same
terms and conditions to those provided under such plan, or (ii) pay such
benefits as described in (i) above directly. The obligations of ProQuest Company
to provide any alternative coverage described in the preceding sentence are
expressly conditional on you taking all reasonable actions and providing all
reasonable information, as ProQuest Company shall request, as is necessary for
it to fulfill such obligations.

 

4



--------------------------------------------------------------------------------

Effective as of a Change of Control of the Company, ProQuest Company shall
establish a rabbi trust with a third party financial institution for the purpose
of funding enhanced severance benefits that may be payable under this Agreement,
provided that doing so would not violate the Loan Agreement.

 

5. Regular Severance Benefits

 

  (a) Subject to Section 6 below, you shall be entitled to regular severance
benefits under Section 5(c) below if: (1) ProQuest Company and PBS terminate
your employment without Cause or you resign for Good Reason at any time before
the earlier of a Change of Control of the Company, a Sale of the PBS Business or
an Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change, and (2) you are not entitled to enhanced severance benefits under
Section 4. Under no circumstances shall you receive severance benefits under
both Section 4 and Section 5 of this Agreement.

 

  (b) You will be considered to be entitled to enhanced severance benefits under
Section 4 above if your employment is involuntarily terminated by ProQuest
Company and PBS without Cause or you resign for Good Reason prior to such date,
and such termination of employment or change in the terms of your employment
occurs within the 60 day period prior to a definitive purchase agreement that
results in a Change of Control of the Company or a Sale of the PBS Business.

 

  (c) The severance benefits payable under Section 5(a) shall be the same in all
respects as under Section 4 above, except that: (i) 100% shall be used in lieu
of 200% in Section 4(a), and (ii) the period of continued participation in
medical, dental and vision plans described in Section 4(b) shall be one year
instead of two years.

 

  (d) Your rights to regular severance benefits as set forth in Section 5(a)
shall continue to apply after the Termination Date and for the remainder of your
employment with PBS.

 

6. Conditions to Receiving Severance Benefits

Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from ProQuest Company or its affiliates under the ProQuest Company Separation
Benefits Plan or otherwise. If you terminate employment in a manner entitling
you to severance benefits under either Section 4 or 5 above and your death
occurs before full payment of such severance benefits, any amount remaining to
be paid shall be paid to your surviving spouse, or, if none, to your estate. You
must sign a release agreement in substantially the same form as attached as
Exhibit C to this Agreement to receive the severance benefits. The severance
benefits under this Agreement will commence as soon as reasonably practicable
after the termination of the revocation period provided in the release
agreement. You shall not be required to seek other employment to mitigate
damages, and any income earned by you from other employment or self-employment
shall not be offset against any obligations of PBS or its affiliates to you
under this Agreement.

 

5



--------------------------------------------------------------------------------

7. Cap on Payments to Avoid Excise Taxes

 

  (a) By signing this Agreement, you agree that, subject to the exception
provided in Section 7(d) below, the present value of your “Total Payments” will
not exceed an amount equal to the “280G Cap.” For purposes of this Section, the
following specialized terms will have the following meanings:

 

  (1) “Base Period Income” “Base Period Income” is an amount equal to your
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(l) and (2) of the Code and the regulations thereunder.
Generally, your “annualized includable compensation” is the average of your
annual taxable income from ProQuest Company and its subsidiaries for the “base
period,” which is the five calendar years prior to the year in which a “change
of ownership or control” as defined in Section 280G(b)(2) of the Code occurs.
These concepts are complicated and technical and all of the rules set forth in
the applicable regulations apply for purposes of this Agreement.

 

  (2) “280G Cap” “280G Cap” means an amount equal to 3 times your Base Period
Income,” less $1,000. This is the maximum amount which you may receive without
becoming subject to the excise tax imposed by Section 4999 of the Code.

 

  (3) “Total Payments” The “Total Payments” include any “payments in the nature
of compensation” (as defined in Section 280G of the Code and the regulations
thereunder), made under this Agreement or otherwise, to or for your benefit, the
receipt of which is contingent on a change of control and to which Section 280G
of the Code applies.

 

  (b) ProQuest Company will, at its expense, retain a “Consultant” (which shall
be a law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants) to provide an opinion concerning whether
your Total Payments exceed the limit discussed above. ProQuest Company will
select the Consultant. The opinion required by this Section shall set forth the
amount of your Base Period Income, the present value of the Total Payments and
the amount and present value of any excess parachute payments. If the opinion
provides that there would be an excess parachute payment subject to excise tax
under Section 4999 of the Code, your payments under this Agreement will be
reduced to the 280G Cap in such manner as determined by ProQuest Company after
consultation with you. If ProQuest Company believes that your Total Payments
will exceed the 280G Cap, it will nonetheless make payments to you, at the times
stated above, in the maximum amount that it believes may be paid without
exceeding the 280G Cap. The balance, if any, will then be paid after the opinion
called for above has been received.

 

6



--------------------------------------------------------------------------------

  (c) It is possible that you might receive a payment or distribution that
should not have been made due to the 280G Cap (“Overpayment”) notwithstanding
the best efforts of ProQuest Company. ProQuest Company shall promptly notify you
in writing if it determines you have unintentionally received an Overpayment
together with a copy of the detailed calculation supporting such determination.
You shall be responsible to repay any Overpayment together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code upon
receiving notice of an Overpayment.

 

  (d) The limitation on making Total Payments in excess of the 280G Cap under
this Section 7 only applies during such period of time as doing so would violate
the Loan Agreement. You shall be entitled to receive the Total Payments in
excess of the 280G Cap and the tax gross-up payment under the LTIP after
ProQuest Company repays the principal and interest with respect to the Loan
Agreement. Any amounts in excess of the 280G Cap and the tax gross-up payment
shall be made by the Company within 10 business days of repayment of the
principal and interest under the Loan Agreement. By signing this Agreement, you
acknowledge that ProQuest Company cannot assure when and if the principal and
interest under the Loan Agreement will be repaid.

 

8. Successors and Assigns

This Agreement shall be binding upon any successor or assign of PBS. PBS may
assign this Agreement, and its duties and obligations to any buyer of one or
more divisions of subdivisions of PBS.

 

9. Responsibility of ProQuest Company

ProQuest Company shall at all times only be responsible to make (a) the Total
Payments (as defined under Section 7(a)(3) above) except for (i) any enhanced
severance benefits under Section 4, (ii) any tax gross-up payment required to be
made with respect to such severance benefits, and (iii) any payments outside of
this Agreement promised by a buyer of PBS or the PBS Business, (b) the benefits
described in Exhibit B with respect to periods of employment while you are
employed by PBS or one or more of its subsidiaries prior to a Sale of the PBS
Business and (c) indemnification payments required under Section 14. By signing
this Agreement, you specifically acknowledge that ProQuest Company shall not
have any responsibility to pay you any benefits or other amounts under this
Agreement or otherwise after a Sale of the PBS Business except as specifically
provided under this Section 9.

 

10. Company Right to Recover Payments Under This Agreement

You hereby agree that, if it is ever determined by ProQuest Company that any
action or inaction by you constituted grounds for termination for Cause, then
PBS may recover all of any award or payment made to you pursuant to this
Agreement, and you agree to repay and return any such award or payment to PBS.
PBS may, in its sole discretion, affect any such recovery by (i) obtaining
repayment directly from you; (ii) setting off the amount owed to it, ProQuest
Company or their respective affiliates against any amount or award that would
otherwise be payable to you, or (iii) any combination of (i) and (ii) above.

 

7



--------------------------------------------------------------------------------

11. At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with PBS.

 

12. Withholding

PBS may withhold from any amounts payable under this Agreement (including
vesting of your restricted stock award) such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

13. Section 409A

If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax under Section 409A(a)(l)(B) of the Code when final
regulations are issued thereunder, then you and ProQuest Company shall promptly
agree in good faith on appropriate provisions to avoid such risk without
materially changing the economic value of this Agreement to either party.

 

14. Indemnification

ProQuest Company shall indemnify you to the same extent that its officers,
directors and employees are entitled to indemnification as of the date hereof
pursuant to ProQuest Company’s Articles of Incorporation and Bylaws for any acts
or omissions by reason of being a director, officer or employee of PBS or a
subsidiary of ProQuest Company before a Sale of the PBS Business.

 

15. Cooperation

You agree to reasonably cooperate with ProQuest Company and its affiliates
during your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by ProQuest Company
(including, without limitation, you being available to ProQuest Company upon
reasonable notice and at reasonable times for interviews and factual
investigations, appearing at ProQuest Company’s request upon reasonable notice
and at reasonable times to give testimony without requiring service of a
subpoena or other legal process, delivering to ProQuest Company requested
information and relevant documents which are or may come into your possession,
all at times and on schedules that are reasonably consistent with your other
permitted activities and commitments). The obligations under this Section shall
survive expiration of the Term. If your cooperation under this Section is
requested after your termination of employment, ProQuest Company shall
(i) provide you reasonable advance notice after giving due consideration to your
then current employment obligations, and (ii) reimburse you for all reasonable
travel expenses and other reasonable out-of-pocket expenses upon submission of
receipts.

 

8



--------------------------------------------------------------------------------

16. Entire Agreement: Modification

This Agreement contains the entire agreement between you and PBS concerning the
matters set forth herein and supersedes any other discussions, agreements,
representations or warranties of any kind with regard to these matters. You
acknowledge that this Agreement supercedes the offer letter dated April 22, 2003
and signed by you and Alan Aldworth, the offer letter dated October 8, 2002 and
signed by you and Bruce Rhoades, and the offer letter dated January 16, 2001.
Any modification of this Agreement will only be effective if done in writing and
signed by you and the Chief Executive Officer of ProQuest Company. If for any
reason any provision of this Agreement shall be held invalid, that invalidity
will not affect the remainder of this Agreement.

 

17. Non-Compete Agreement

By signing this Agreement, you acknowledge that (a) the Employee Confidentiality
and Restrictive Covenant Agreement dated March 22, 2002 and signed by you and
Todd Buchardt (the “Non-Compete Agreement”) remains a valid and binding
agreement and (b) the Non-Compete Agreement shall inure to the benefit of any
successor or assign of PBS.

 

18. Survival of Terms

The provisions of Sections 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 17 and the other
provisions of this Agreement which by their terms contemplate survival of the
termination of this Agreement, shall survive expiration of the Term and be
deemed to be independent covenants.

 

19. Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

 

20. Governing Law

This Agreement is governed by the laws of Ohio (excluding conflicts of laws).

*

*

*

 

9



--------------------------------------------------------------------------------

We hope that these adjustments to your compensation reinforce the degree to
which you are valued by PBS. Please review this Agreement carefully and, if it
correctly states our agreement, sign and return to me the enclosed copy.

Best regards,

 

/s/ Alan W. Aldworth

Alan W. Aldworth Chairman, President and Chief Executive Officer ProQuest
Company

/s/ Richard Surratt

Richard Surratt Vice President ProQuest Business Solutions
Read, accepted and agreed to this 9th day of August, 2006

/s/ Andrew H. Wyszkowski

Andrew H. Wyszkowski

 

10



--------------------------------------------------------------------------------

Exhibit A

Definitions

Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change

An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change” shall occur if:

 

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of ProQuest Company representing 30% or more of the
combined voting power of ProQuest Company’s then outstanding securities after
the date hereof (other than ProQuest Company, its subsidiaries or any employee
benefit plan of ProQuest Company or its subsidiaries; and, for purposes of the
Agreement, no Change of Control of the Company shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of ProQuest
Company’s securities by either of the foregoing), and

 

(b) individuals who, as of April 6, 2006, constitute ProQuest Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of ProQuest Company’s Board of Directors, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the stockholders of ProQuest Company was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the members of ProQuest Company’s Board, as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall
be considered as though such person were a member of the Incumbent Board.

Cause

“Cause” means termination of your employment with ProQuest Company, PBS or any
of their respective affiliates by reason of (1) an act of fraud, embezzlement or
theft in connection with your duties or in the course of your employment;
(2) unreasonable neglect or refusal by you to perform your material duties
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (A) a demand for performance of services has been
delivered to you by ProQuest Company’s Chief Executive Officer at least sixty
days prior to such termination identifying the manner in which the Chief
Executive Officer believes that your have failed to perform and (B) you have
thereafter failed to remedy such failure to perform; (3) you engage in willful,
reckless, or grossly negligent misconduct which is or may be materially
injurious to ProQuest Company, PBS Company or their respective affiliates; or
(4) your conviction of or plea of guilty or nolo contendere to a felony.

Change of Control of the Company

A “Change of Control of the Company” shall occur upon any of the following
events on or before the Termination Date:

 

A-1



--------------------------------------------------------------------------------

(a) a consummation of any consolidation or merger of ProQuest Company pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a consolidation or merger of ProQuest
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 50% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of ProQuest Company’s
common stock, directly, or indirectly, have at least a 50% ownership interest);

 

(b) a PQE Asset Sale;

 

(c) approval by ProQuest Company’s stockholders of any plan or proposal for the
liquidation or dissolution of ProQuest Company; or

 

(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by ProQuest Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of ProQuest Company’s Board of Directors immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of ProQuest Company’s Board of Directors.

Code

“Code” means the Internal Revenue Code of 1986, as amended.

Good Reason

 

(a) “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer a direct report to
ProQuest Company’s Chief Executive Officer prior to a Sale of the PBS Business,
(2) you are assigned any duties inconsistent in any material respect with your
position, authority, duties or responsibilities, or any other action that
otherwise results in a significant diminution in such position, authority,
duties or responsibilities, each as in effect as of the date hereof (or such
later date to the extent of any actions by ProQuest Company are consented to in
writing by you), unless the action is remedied by the ProQuest Company within
ten days after receipt of notice thereof given by you; (3) your assignment for
longer than six months to a location in excess of fifty miles from your then
current office; (4) a reduction of your Regular Salary or bonus target below 60%
of your Base Salary, or (5) material failure to pay your Regular Salary, bonus,
equity compensation or benefits under this Agreement, unless any such action
under this clause is remedied by ProQuest Company or PBS within ten business
days after receipt of notice thereof given by you. For purposes of clause (5),
the substitution of any benefit stated under Exhibit B with any other benefit of
equivalent or greater value during the Term shall not constitute a material
failure to pay your benefits.

 

(b)

“Good Reason”, solely for the purposes of Section 4, shall also include; (1) a
reduction in your rate of total compensation, in the aggregate, after taking
into account your Regular

 

A-2



--------------------------------------------------------------------------------

 

Salary, bonus, incentive compensation, equity compensation, fringe benefits,
retirement benefits and any other benefits set forth in Exhibit B, or an adverse
change in the form or timing of your Regular Salary, bonus or accrued benefits
under the SERP or EDCP, as in effect at any time during the 90 calendar day
period immediately prior to a Change of Control of the Company (other than a PQE
Asset Sale or an Acquisition of Greater than 30% of the Company’s Outstanding
Voting Stock and Board Change) or a Sale of the PBS Business (other than a PBS
Asset Sale), or (2) you resign from ProQuest Company and PBS for any reason
between December 31, 2007 and January 30, 2008 following either a PQE Asset Sale
or a PBS Asset Sale. For purposes of determining whether there has been a
decrease in your rate of total compensation under clause (1) above, equity
compensation shall be deemed to provide you with an annual value equal to 100%
of your then current Base Salary.

 

(c) Notwithstanding anything to the contrary in (a)(l) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of
ProQuest Company, PBS or any of their respective affiliates, including, without
limitation, a sale or other transfer of property or other assets of ProQuest
Company, PBS or any of their respective affiliates, or a reduction in your
business unit’s head count or budget, or (2) a suspension of your position, job
functions, authorities, duties and responsibilities while on paid administrative
leave due to a reasonable belief that you have engaged in conduct described in
Section 10 of the Agreement.

 

(d) You shall only be entitled to terminate employment for Good Reason by giving
the Chief Executive Officer of ProQuest Company (or, after a Sale of the PBS
Business, the board of directors of the entity that is successor to the PBS
Business) written notice of the termination, setting forth in reasonable detail
the specific conduct of that constitutes Good Reason. An event shall not be
deemed to constitute Good Reason if you fail to deliver notice of termination
for Good Reason within one month of your actual knowledge of such event.

Loan Agreement

“Loan Agreement” shall mean the Waiver and Omnibus Amendment Agreement dated as
of May 4, 2006 to the Credit Agreements and Note Purchase Agreements.

LTIP Award

“LTIP Award” means the Multi-Year Stock Option Grant dated February 4, 2004.

PBS Asset Sale

“PBS Asset Sale” means a sale, lease or transfer of all or substantially all of
the properties or assets of the PBS Business to an unrelated entity less than
50% of the outstanding voting securities of which are owned in aggregate by
ProQuest Company, its subsidiaries or any employee benefit plan of ProQuest
Company or its subsidiaries. For the purposes of this Agreement, a sale, lease
or transfer of all or substantially all of the properties or assets of the PBS
Business means a sale, lease or transfer of PBS Business’ assets such that the
gross

 

A-3



--------------------------------------------------------------------------------

revenues attributable to the remaining PBS Business’ assets during the
immediately preceding 12 month period does not exceed $54,892,800. ProQuest
Company shall measure whether there has been a sale, lease or transfer of all or
substantially all of the properties or assets of the PBS Business as of the
first business day of each month commencing after the date of this Agreement.
Reductions of the PBS Business by virtue of a sale, lease or transfer of its
properties or assets or otherwise after a PBS Asset Sale has occurred under this
Agreement shall not result in an additional PBS Asset Sales for purposes of this
Agreement.

PBS Business

“PBS Business” shall mean the “PBS” operating business segment as will be
reported in ProQuest Company’s SEC Form 10-K for the fiscal year ended
December 31, 2005 (and as announced in the press release filed on Form 8-K dated
May 4, 2006).

PQE Asset Sale

“PQE Asset Sale” means a sale, lease or transfer of all or substantially all of
ProQuest Company’s assets to an entity less than 50% of the outstanding voting
securities of which are owned in aggregate by ProQuest Company, its subsidiaries
or any employee benefit plan of ProQuest Company or its subsidiaries. A sale,
lease or transfer of “substantially all” assets of ProQuest Company means a
sale, lease or transfer of ProQuest Company’s assets such that the gross
revenues attributable to the remaining ProQuest Company’s assets during the
immediately preceding 12 month period shall not exceed $170.1 million. ProQuest
Company shall measure whether there has been a sale, lease or transfer of
“substantially all” assets as of the 1st day of each calendar month during the
Term. Reductions of ProQuest Company by virtue of a sale, lease or transfer of
its properties or assets or otherwise after a PQE Asset Sale has occurred under
this Agreement shall not result in an additional PQE Asset Sales for purposes of
this Agreement.

Purchase Price

“Purchase Price” means the fair market value of the consideration received by
ProQuest Company (or any of its subsidiaries) as part of a Sale of the PBS
Business, as reasonably determined by ProQuest Company, including without
duplication: (a) the amount of cash paid to ProQuest Company, (b) the value of
any securities (or any rights with respect thereto) issued to ProQuest Company,
(c) the principal amount of any notes or other indebtedness issued to ProQuest
Company and (d) the amount of liabilities or debt of ProQuest Company or its
subsidiaries assumed by a third party or forgiven.

Sale of the PBS Business

“Sale of the PBS Business” shall mean the first to occur of the following:

 

(a) a PBS Asset Sale;

 

(b)

any consolidation or merger or amalgamation of entities comprising all of the
PBS Business’ operations (collectively, the “PBS Entities”) or substantially all
of such operations pursuant to which shares of voting securities in such
entities would be

 

A-4



--------------------------------------------------------------------------------

 

converted into or exchanged for cash, securities or other property, other than a
merger or consolidation in which the holders of voting securities in PBS
Entities immediately before such merger or consolidation have, directly or
indirectly (through subsidiaries, an employee benefit plan or otherwise), at
least a 50% ownership interest in the outstanding voting securities of the
surviving entity or entities immediately after such merger, amalgamation or
consolidation; or

 

(c) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the U.S. Securities Exchange Act of 1934), other than ProQuest Company or its
affiliates or any employee benefit plan of ProQuest Company or its affiliates,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of at least 50% of the voting securities of the PBS Entities that
represent all or substantially all of the PBS Business.

Notwithstanding anything to the contrary herein, a transaction shall not
constitute a “Sale of the PBS Business” unless ProQuest Company receives
consideration for the transaction. Without limitation on the preceding sentence,
a spin-off of one or more of the PBS Entities or a “Morris Trust” transaction
shall in no event constitute a “Sale of the PBS Business”.

Termination Date

“Termination Date” for purposes of this Agreement shall be December 31, 2006,
unless extended by the Compensation Committee of ProQuest Company in its sole
discretion.

 

A-5



--------------------------------------------------------------------------------

Exhibit B

Salary, Bonus and Benefits

Salary

 

¨ Base Salary: You are paid a “Base Salary” of $12,230.77 bi-weekly ($318,000.00
if annualized), and are eligible for consideration for a merit increase in May
2007.

 

¨ Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800.00 annualized, for a total Regular Salary of $338,800.00 annualized,
phased in based on year-to-date utilization of discontinued benefits effective
July 31, 2006.

 

¨ Calculations for Bonus, merit pay, SERP, severance, Company paid disability
and 401k match will utilize your Base Salary and not your Regular Salary.

Bonus

 

¨ As a key executive you participate in the Financial Bonus Plan at 60% of your
Base Salary for on target performance. Under this Bonus you may earn up to 200%
of target for performance above goal. This bonus payout is capped at 200% of
target.

Benefits

You shall be entitled to the following benefits while employed by ProQuest
Company under this Agreement through December 31, 2006:

 

¨ You are eligible for the Stock purchase bonus of 15% plus commissions or
transaction fees contingent on holding such shares for a period of 24 months
after purchase.

 

¨ You are eligible to participate in the ProQuest Executive Deferred
Compensation Plan (EDCP).

 

¨ You participate in the ProQuest Supplemental Executive Retirement Plan (SERP).
Under this plan, on December 31 of each year, the Company makes a contribution
to Trust established under the EDCP, and credits your account in an amount equal
to 15% of the sum of (a) your Base Salary and your management bonus under the
Financial Bonus Plan for the year and (b) amounts of Base Salary and management
bonus deferred by you under the EDCP for the year.

 

¨ You receive at Company expense Basic term life equal to two times annual Base
Salary, and under the terms of the policy, you may elect to purchase additional
term life insurance up to four times Base Salary up to a maximum of $1,300,000
subject to the terms of the Policy.

 

¨ You have Short Term Disability protection at company expense.

 

B-1



--------------------------------------------------------------------------------

¨ You are covered at Company expense for long-term disability benefits which
will begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan-Supplemental Long Term Disability Plan at the group rate.

 

¨ You participate in the Profit Sharing Retirement Plan 401 (k) plan.

 

¨ You are be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month, 4 floating holidays (personal days), and 8 company holidays.

 

¨ You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

 

¨ If asked by the company and you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the company if you leave within
the first 12 months of employment.

 

¨ You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

Agreement and General Release

ProQuest Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Andrew H. Wyszkowski
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:

1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the retention agreement between Employer and Executive dated August 9, 2006 (the
“Retention Agreement”) and Executive’s right to indemnification and directors
and officers liability insurance. Executive further acknowledges and agrees
that, after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Retention Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for ProQuest Company, or his/her designee, or mailed to
ProQuest Company, 777 Eisenhower Parkway, Ann Arbor, MI 48106-1346, Attn: Senior
Vice President and General Counsel, and postmarked within seven (7) calendar
days of execution of this Agreement and General Release. This Agreement and
General Release shall not become effective or enforceable until the revocation
period has expired. If the last day of the revocation period is a Saturday,
Sunday, or legal holiday in Michigan then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

C-1



--------------------------------------------------------------------------------

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Michigan;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Retention Agreement
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any other state or local agency on behalf of Employee under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964
as amended, the Americans with Disabilities Act, or any other federal or state
discrimination law, except where such waivers are prohibited by law.

 

C-2



--------------------------------------------------------------------------------

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Retention Agreement. Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended

 

C-3



--------------------------------------------------------------------------------

to survive termination of the Retention Agreement shall survive and continue in
full force and effect. Employee acknowledges Executive has not relied on any
representations, promises, or agreements of any kind not contained herein or in
the Retention Agreement made to Executive in connection with Executive’s
decision to accept this Agreement and General Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

            PROQUEST COMPANY

 

    By:  

 

ANDREW H. WYSZKOWSKI     Name:  

 

      Title:  

 

Date:  

 

    Date:  

 

 

C-4